FILED
                           NOT FOR PUBLICATION                                 JUN 17 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50341

              Plaintiff - Appellee,              D.C. No. 3:10-cr-05124-BEN-1

  v.
                                                 MEMORANDUM*
JOSE LUIS CASTILLO,

              Defendant - Appellant.


                   Appeal from the United States District Court
                     for the Southern District of California
                   Roger T. Benitez, District Judge, Presiding

                             Submitted June 5, 2015**
                               Pasadena, California

Before: M. SMITH and N.R. SMITH, Circuit Judges and LEFKOW,*** Senior
District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Joan Humphrey Lefkow, Senior District Judge for the
U.S. District Court for the Northern District of Illinois, sitting by designation.
      Jose Luis Castillo appeals the revocation of his supervised release. Castillo

admitted that he failed to submit urine samples for drug testing, as required by the

terms of his supervised release. The district court revoked Castillo’s supervised

release and imposed a custodial sentence of six months’ imprisonment, to be

followed by a further two-year term of supervised release. On appeal, Castillo

alleges numerous constitutional challenges to the system of supervised release.

Castillo also argues that his release revocation sentence is unreasonable. We

affirm.

      We have considered all of Castillo’s constitutional claims1 and conclude that

they are meritless. Castillo did not raise his constitutional claims in the district

court, so we review them for plain error. See United States v. Bell, 770 F.3d 1253,

1256 (9th Cir. 2014). Most of Castillo’s constitutional challenges are answered by

the fact, long recognized in our circuit, that a term of supervised release is part of



      1
        We grant Castillo’s motion to file an oversized reply brief. However, we
will not consider his claims that (1) he was not advised of the mandatory
revocation provision when entering his guilty plea; (2) 18 U.S.C. § 3583(g) is a bill
of attainder; (3) incarceration following failure to test violates the Eighth
Amendment; (4) he has a right to have counsel present during all interactions with
probation officers; (5) supervised release is an inquisitorial system; (6) § 3583(g)
functions as a general warrant; and (6) searches conducted under the umbrella of
supervised release violate the Fourth Amendment, because they were not raised in
Castillo’s opening brief. See Nisqually Indian Tribe v. Gregoire, 623 F.3d 923,
928 n.6 (9th Cir. 2010).

                                           2
the sentence imposed for the underlying offense. See United States v. Huerta-

Pimental, 445 F.3d 1220, 1225 (9th Cir. 2006). A supervised releasee is not

analogous to a criminal defendant; a releasee has been adjudged guilty and is

serving his sentence while on supervision. Therefore, a releasee, alleged to have

violated the terms of his supervised release, does not enjoy the same panoply of

rights that a criminal defendant has when facing prosecution. See United States v.

Gavilanes-Ocaranza, 772 F.3d 624, 628-29 (9th Cir. 2014) (supervised releasees

have no right to a speedy trial or trial by jury); Huerta-Pimental, 445 F.3d at 1225

(revocation of supervised release by a judge does not violate the right to a jury

trial); United States v. Soto-Olivas, 44 F.3d 788, 789-90 (9th Cir. 1995) (non-

criminal conduct may support a violation of supervised release, supervised release

does not implicate double jeopardy, and releasees have no right to be indicted for

alleged violations). The supervised release system does not violate the separation

of powers. See United States v. Mejia-Sanchez, 172 F.3d 1172, 1175 (9th Cir.

1999).

      We have also consistently upheld terms of supervised release identical to

Castillo’s. Conditions of supervised release may impinge upon fundamental

constitutional rights. See United States v. Kincade, 379 F.3d 813, 834 (9th Cir.

2004) (en banc). This includes the right to association. See United States v.


                                          3
Bolinger, 940 F.2d 478, 480 (9th Cir. 1991). The Fifth Amendment does not

prohibit conditions of supervised release that require a releasee to provide

information to the probation officer, see United States v. Saechao, 418 F.3d 1073,

1081 (9th Cir. 2005), including a urine sample for drug testing, United States v.

Edmo, 140 F.3d 1289, 1292-93 (9th Cir. 1998). In short, Castillo presents nothing

more than a typical release revocation case. His broadside constitutional attacks

have no validity in our precedent. Therefore, we conclude that the district court

did not err in revoking Castillo’s supervised release, pursuant to 18 U.S.C.

§ 3583(g).

      We also conclude that Castillo’s release revocation sentence was reasonable.

The district court did not abuse its discretion by revoking Castillo’s supervised

release and imposing a custodial sentence, because revocation was mandated by

§ 3583(g)(3). To the extent the district court imposed a custodial sentence for

breach of trust, it followed the express recommendation of the sentencing

commission. See U.S. Sentencing Guidelines Manual ch. 7, pt. A(b), introductory

cmt. (2010); United States v. Simtob, 485 F.3d 1058, 1062 (9th Cir. 2007). The

district court did not abuse its discretion by considering the seriousness of

Castillo’s failure to comply with drug testing, because Castillo’s failure to address

his drug problem shows that he “is not only more likely to continue on that path,


                                          4
but also has demonstrated to the court that [he] has little respect for its command.”

Simtob, 485 F.3d. at 1063. Therefore, Castillo’s revocation sentence was not

improperly based on punishment. Lastly, the imposition of a custodial sentence

was not substantively unreasonable, in light of Castillo’s mental health and drug

problems, given Castillo’s failure to comply with procedures designed to provide

him with treatment.

      AFFIRMED.




                                          5